DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-7, a method for adaptively determining compensation factors in a closed-loop insulin delivery system, which determines an insulin meal bolus.
Group II, Claim 8, a method for controlling an insulin pump of a closed-loop insulin delivery system comprising the determination of an insulin delivery level.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Special Technical Features
The invention of Group I includes the determination of an insulin meal bolus based on a mathematical model with specific parameters. These features solve the problem of providing an insulin meal bolus to be administered to the user via the insulin pump, which are not required by the claims of Group II.
The Invention of Group II includes the determination of an insulin delivery level based on a mathematical model with specific parameters. These features solve the problem of providing a model 
	Common Technical Features
Groups I and II share the common technical features of a closed-loop insulin delivery system comprising a continuous glucose level sensor and an insulin pump. These shared features do no represent a contribution over prior art as being obvious over Wilinska (US 2014/0081236). Wilinska discloses a "system for the delivery of insulin to a patient, the system comprising a glucose sensor”, “an insulin delivery device”, “and a controller" ([0013]). Further, Wilenska discloses that such a system is a "closed-loop insulin infusion system"([0029]). As the common technical features were known in the art at the time of the invention, these cannot be considered special technical features that would otherwise unify the groups. Therefore, Group I and Group II, lack unity under PCT Rule 13 because they do not share a same or corresponding special technical feature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REILLY CARLTON whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.A.C./Examiner, Art Unit 4132                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726